Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00749-CR

                                      IN RE Steven Mitchell GARY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 5, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Steven Mitchell Gary filed this pro se petition for writ of mandamus on October

27, 2014, complaining of the trial court’s failure to rule on pending motions in the underlying

criminal proceeding. Relator has been appointed trial counsel to represent him in connection with

the criminal charges pending against him. We conclude that any original proceeding on the issue

raised should be presented by relator’s trial counsel. Relator is not entitled to hybrid representation.

See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se mandamus petition will be treated as presenting nothing for

this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston




1
  This proceeding arises out of Cause No. 2014CR2945, styled The State of Texas v. Steven Mitchell Gary, pending in
the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                     04-14-00749-CR


[1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied.

See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-